Chief Justice CASTILLE,
concurring.
I join the Majority Opinion, and write separately only to highlight the following point of law.
Appellee relies on Commonwealth v. D.M., 548 Pa. 131, 695 A.2d 770, 773 (1997), which broadly stated: “In cases of acquittal, ... we hold that a petitioner is automatically entitled to the expungement of his arrest record.” The Majority successfully resolves this case through application of the settled factors on expungement from Commonwealth v. Wexler, 494 Pa. 325, 431 A.2d 877 (1981), but does not speak to D.M. itself. In order that ex-pungement matters may be conducted upon a clear understanding of our precedent, I believe some discussion of D.M. may be useful to the bench and bar.
The pronouncement in D.M. that acquittal automatically entitles an accused to expungement of his arrest record can, indeed, be read expansively. But, the D.M. case, like any other precedent, must be read against its facts. As we reaffirmed in Scampone v. Highland Park Care Center, L.L.C., 618 Pa. 363, 57 A.3d 582 (2012): “[Tjhis Court’s decisions are read against the facts because our decisional law generally develops incrementally, within the con-fínes of the circumstances of cases as they come before the Court.... [W]e aspire to embrace precision and avoid the possibility that words or phrases or sentences may be taken out of context and treated as doctrines.” Id. at 604-05 (quotation marks and internal citations omitted). In this case, the Commonwealth specifically challenges the propriety of reading this statement from D.M. too liberally. In my view, the Commonwealth’s suggestion is persuasive.
In D.M., the defendant was a schoolteacher with no criminal background and no history of incarceration who sought ex-pungement of his arrest record after being acquitted of charges of misdemeanor indecent assault and corruption of a minor, which arose from a single isolated incident involving disputed facts. In the present matter, the Commonwealth does not attack the result of D.M. on its facts, but rather draws the obvious distinction between ap-pellee’s lengthy career in crime, embracing decades and hundreds of criminal actions, leading to his current incarceration status, compared to cases where defendants seeking expungement “were attempting to obtain employment and protect their reputations while free members of society.” Commonwealth’s Brief at 14 (citing D.M. *323and Wexler (parents of minor child who dealt marijuana out of family residence were charged with corruption, possession, and conspiracy offenses that were ultimately nolle prossed and dismissed; this Court held that expungement of parents’ arrest records was permissible)). The Commonwealth emphasizes that our precedent “has never extended an expungement remedy to persons [like appellee] who have been convicted and are presently incarcerated.” Id.
The Commonwealth’s position is correct. The D.M. Court had no occasion to address, and did not address, a factual situation similar to the one presented in this case, nor indeed, the timing of just when expungement by right may or should occur. The broad statement in D.M. does not automatically require expungement of past criminal and arrest records of a still-incarcerated defendant.1 Indeed, there are instances where offering the prospect of expungement to incarcerated individuals is obviously absurd, such as cases involving defendants sentenced to death or to life imprisonment. Query: why should executive and judicial resources be devoted to pruning away prior charges leading to acquittal for persons with no realistic prospect of ever reentering society? They should not be, as the Majority makes clear. To engage in an expungement procedure in this matter, given appellant’s deplorable criminal history, would be merely an academic exercise.
Justice EAKIN joins this opinion.

. In DM., I joined a dissent by Madame Justice Newman, who argued against a bright-line view that expungement must be automatic in the instance of acquittals; the dissent in D.M. would apply the factor-based approach set forth in Wexler to acquittals in order to ensure the propriety of expungement. Because the offense in DM. involved a schoolteacher's alleged sexual contact with a minor whose testimony was not discredited, Justice Newman did not perceive expungement to be appropriate.